Exhibit 10.1

[ex101513150.jpg]




Severance Agreement
 
April 2, 2015


This Severance Agreement, (the “Severance Agreement”), dated as reflected above,
between Elaine Gentilo, (“Employee”) and First Federal Savings and Loan
Association of Port Angeles (“Employer”) defines the terms of Separation between
Employee and Employer.


Whereas:
 
A.  
Employer acknowledges that Employee’s separation from employment is by mutual
agreement of the parties, and

B.  
Employer has agreed to pay the Employee as severance,  a lump sum payment of the
equivalent of four (4) months of the Employee’s current salary, subject to
standard payroll deductions and withholdings (the “Severance Payment”)  and
continued health insurance benefits for the period of four (4) months subject to
the terms and agreement stated below,

 
Therefore:


A.  
Employee and Employer recognizes the sensitive nature of the services provided
as a part of Employee’s performance with Employer,

B.  
Employee and Employer agree that it is in the best interest of both parties for
Employee to end their association effective as of the date above,

C.  
Employee agrees to leave the premises as of date above, effectively ending her
employment with Employer.

D.  
Furthermore, Employee agrees to continue to be bound by all terms of employment
as defined by the First Federal Employee Handbook and Code of Conduct/Ethics
Statement,

E.  
Employee attests that she has not retained, removed, shared or converted any
customer information to information bases or sources outside of Employer,

F.  
Employee attests that she will not provide, retain, share or distribute to any
future employer or other persons any information of a proprietary nature,
including but not limited to systems, software, products, customers, policies or
procedures, gained while employed with Employer,

G.  
Employee states that any information which may have been transferred to
non-Employer data systems, computers, servers or written files has been returned
as of the effective date of this Agreement.

H.  
Employee states that all reimbursements sought by Employee from Employer have
been made and no future reimbursements, other than Severance Pay, as agreed to
above, are due.  Employee shall return all credit cards or other business
expense items provided by Employer upon signing of this agreement.

I.  
Employee shall terminate all use of Employer data systems and return all
passwords, external access devices and system documentation upon the signing of
this agreement.

J.  
Employee shall not disclose to any person or entity the amount, range, terms, or
conditions of this settlement or the substance of the settlement discussions or
this Severance Agreement. Notwithstanding the foregoing, the Employee may
disclose the matters subject to this confidentiality provision if compelled by
court order, subpoena, or other legal requirement.  Further, notwithstanding the
foregoing, Employee may discuss the matters subject to this confidentiality
provision with her spouse, attorney, accountant, tax preparer, and other persons
who are subject to an independent duty to maintain the confidentiality of such
information.

K.  
Employee  will not, in any communication with any person or entity, including
any actual or potential customer, client, investor, vendor, or business partner
of Employer, or any media outlet, make any derogatory, disparaging or critical
negative statements, orally, written or otherwise, against Employer or any
of  Employer’s managers, directors, officers or employees.  Nothing

 
 
 
 

--------------------------------------------------------------------------------

 
 
  
herein shall prevent Employee from testifying truthfully in connection with any
litigation, arbitration or administrative proceeding when compelled by subpoena,
regulation or court order to do so. 
 
Employer, including its managers, directors, officers or other employees
responsible for communicating employment-related information, will not make any
derogatory, disparaging, critical or negative statements, orally, written or
otherwise against Employee to any person or entity including, but not limited
to, any actual or potential employer and/or the Employment Security Department
of the State of Washington. Employer shall only confirm Employee’s date of hire;
date of separation; and annual salary in response to inquiry from a prospective
future employer of Employee unless Employee consents in writing to disclosure of
additional information.



L.  
Employee agrees that any violation of the terms of this Agreement shall result
in the revocation of the Severance payment. Any identification by Employer of a
violation will result in the Employee’s being required to repay the Severance
monies to Employer.  Employer may also pursue claims for additional damages
and/or injunctive relief arising from any breach hereof.



M.  
Release and Waiver of Claims.  Employee, for herself, her spouse, heirs,
successors and assigns, hereby forever releases and waives any and all claims
she may have against Employer, including, without limitation, claims for
additional compensation or benefits arising out of, based upon, or related in
any manner to Employee’s employment with Employer or termination thereof; any
alleged violation of any federal, state, or local law, statute, ordinance or
regulation related to the employment relationship, and in particular, employment
discrimination (including, without limitation, age, race, national origin,
ethnicity, disability, sex, religious, and sexual orientation discrimination),
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended 42 USC § 1981, the Sarbanes-Oxley Act of 2002, the Americans with
Disabilities Act, the Older Worker Benefit Protection Act, 29 E.S.C. §§ 621 et
seq.(“OWBPA”), the Age Discrimination Employment Act (“ADEA”), Washington Law
Against Discrimination, Chapter 49.60 RCW, Washington anti-SLAPP statutes, RCW
4.24.510 et seq. or any other applicable legal limitation of the employment
relationship; breach of express or implied contract claim; retaliatory discharge
claims; whistleblower claims; wrongful discharge claims, whether in violation of
public policy or otherwise; breach of the express or implied covenant of good
faith and fair dealing; constructive discharge; and any and all other legal and
equitable claims relating to Employee’s employment and separation from
employment.



N.  
Employer acknowledges that Employee’s separation from employment is by mutual
agreement of the parties. Employer will not oppose or contest Employee’s request
for unemployment compensation benefits through the State of Washington
Department of Employment Security. Employer, however, does not guaranty
Employee’s eligibility for such benefits.



Nothing in this Agreement shall be deemed to prohibit Employee from challenging
the validity of this Agreement under federal or state discrimination laws or
from filing a charge or complaint of age or other employment related
discrimination with the Federal Equal Employment Opportunity Commission and/or
the State of Washington Human Rights Commission (collectively “EEOC”), or for
participating in any investigation or proceeding conducted by EEOC.  Provided
further that nothing in this Agreement shall limit the Employer’s right to seek
immediate dismissal of such charge or complaint on the basis that Employee’s
execution of this Agreement constitutes a full release of any individual rights
under federal or state discrimination laws.


Employee agrees that if she attempts to challenge the validity or enforcement of
this Agreement (not including filing a complaint with EEOC), Employee shall, as
a condition precedent to asserting such challenge, tender all monies received by
Employee pursuant to this Agreement to the Employer by certified funds. Employee
acknowledges, understands and affirms that:


a.      
This Agreement is a binding legal document;

b.      
Employee is hereby advised in writing to consult with an attorney before signing
this Agreement;

c.      
Employee has executed this Agreement as her free and voluntary act and deed;

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
d.      
Employee has twenty-one (21) days from receipt of this Agreement to decide
whether to sign it, and further, if Employee signs this Agreement before the
expiration of the twenty-one day period, she has done so voluntarily;

e.      
Employee is entitled to revoke this Agreement within seven (7) days after
signing it, and this Agreement shall not become effective or enforceable until
the seven day revocation period has expired;

f.      
No payment shall be made under this Agreement until the seven (7) day revocation
period has expired;

g.      
Payment hereunder shall be made to Employee within ten (10) days after
expiration of the seven (7) day revocation period;

h.      
Employee is forty (40) years of age or over.  Employee has specific rights under
the OWBPA and ADEA, which prohibit discrimination based on age.  The release set
forth above is intended to release any right Employee may have to file a claim
against Employer alleging age discrimination (other than with EEOC or state
human rights commission).



O.  
IT IS FURTHER AGREED AS FOLLOWS:

 
a.      
Each Party is executing this Severance Agreement and any other documents
contemplated herein wholly upon her or its own volition, individual judgment,
belief, and knowledge, and this Severance Agreement is made without reliance
upon any statement or representation of any other Party, except those
representations and warranties expressed in this Severance  Agreement or in
separate written documents executed by and between the Parties with or after the
execution of this Severance Agreement;

b.      
In any action brought to enforce or interpret the terms of this Severance
Agreement, the prevailing party in such action shall be entitled to recover all
costs and expenses incurred in such action, including their reasonable
attorneys' fees. Venue for any such action shall be in the Superior Court of the
State of Washington, in and for the County of Clallam.

c.      
This Severance Agreement may be executed in counterparts, in which case all such
counterparts shall constitute one and the same Severance Agreement.

 
The signatures below by Employee and Employer signify their agreement to, and
acceptance of, the terms of this Agreement as their free and voluntary act.
                                  
 

EMPLOYEE:  EMPLOYER:      /s/Elaine Gentilo                                 
/s/Jeff Davis                                             
Elaine Gentilo
April 22, 2015
By:    Jeff Davis
Title:  Chief Operations Officer
April 27, 2015

 



--------------------------------------------------------------------------------